Citation Nr: 0212075	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for deafness.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran had active service from September 1950 to 
September 1952.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal. 

The Board notes that, in a November 1999 statement, the 
veteran indicated that he had ringing in his ears and 
frequent headaches during his active service.  As it is not 
clear whether the veteran is currently seeking entitlement to 
service connection for the reported ringing in the ears and 
headaches, these matters are referred to the RO for 
appropriate action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing law modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have not been satisfied, the regulatory provisions 
likewise are not satisfied.  In this case, for the reasons 
set forth below, the VA has not complied with the Veterans 
Claims Assistance Act of 2000 and its implementing 
regulations, and thus, additional development is required.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via the April statement of the case and 
the May 2002 supplemental statement of the case, of the 
evidence needed to prove his claim on appeal.  The 
notification requirement has therefore been satisfied.

However, VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)). 
In this respect, in a June 1999 VA form 21-4138 (Statement in 
Support of Claim), the veteran requested that he be allowed 
to present testimony before a Decision Review Officer.  
However, it does not appear that the veteran either was 
scheduled for the requested hearing, or withdrew his request 
for the hearing at a later date.  As such, the veteran should 
be scheduled for appeal hearing at the RO, as soon as is 
practicable.

Additionally, the veteran contends that he is currently deaf 
due to acoustic trauma sustained during his service in the 
Army artillery.  The veteran's contentions are supported by 
his DD-214 to the extent that it shows the veteran served 
with the 26th Antiaircraft Artillery Group, and thus, he was 
likely exposed to acoustic trauma.  However, the present 
record is devoid of a medical opinion discussing the likely 
etiology of the veteran's current hearing disability.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examination which should include a medical opinions as to the 
likely etiology of the claimed deafness.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.  

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
ears, nose, and throat (ENT) specialist, 
to evaluate the nature, severity, and 
etiology of the claimed deafness.  If no 
such hearing impairment is currently 
found, the examiner should so indicate.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render a diagnosis 
of the claimed deafness/hearing loss.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed deafness 
became manifest during the veteran's 
active service, was incurred during his 
active service, or is otherwise related 
to his active service.  Additionally, the 
VA examiner should render an opinion as 
to whether it is at least as likely as 
not that the claimed deafness is related 
to any post-service event(s) or diseases.  
If the etiology of the veteran's deafness 
is attributed to multiple factors/events, 
the examiner should so indicate.  It is 
requested that the VA examiner reconcile 
any contradictory evidence regarding the 
etiology of the veteran's deafness.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for deafness.  In 
readjudicating the veteran's claim, the 
RO must take into consideration the new 
requirements under VCAA.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




